   Case 16-32135-hdh13 Doc 52 Filed 06/25/21                    Entered 06/25/21 23:17:45            Page 1 of 4




 The following constitutes the ruling of the court and has the force and effect therein described.


Signed June 23, 2021
                                            United States Bankruptcy Judge
______________________________________________________________________




BTXN 196 (rev. 11/11)
                                UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF TEXAS

In Re:                                                     §
Randale N. Crain                                           §    Case No.: 16−32135−hdh13
Lashondra C. Crain                                         §    Chapter No.: 13
                                        Debtor(s)          §

                      ORDER REOPENING CHAPTER 13 PROCEEDING
PURSUANT TO 11 U.S.C. § 350(b) TO ALLOW ENTRY OF DEBTOR'S CERTIFICATION AND MOTION
                          FOR ENTRY OF CHAPTER 13 DISCHARGE
   CAME ON FOR CONSIDERATION the Motion to Reopen Chapter 13 Proceeding Pursuant to 11 U.S.C. §350(b)
for the limited purpose of allowing entry of the Debtor's Certification and Motion for Entry of Chapter 13 Discharge
(the "Motion"). The Court, having considered the merits of the Motion, finds that there is sufficient cause to reopen
Debtor(s) Chapter 13 Bankruptcy and allow the entry of the Debtor's Certification and Motion for Entry of Chapter
13 Discharge. It is therefore

   ORDERED that the Debtor(s) Chapter 13 case is reopened for a limited purpose;

    IT IS FURTHER ORDERED that the Debtor shall have seven (7) days after the entry of this Order within which
to file a Debtor's Certification and Motion for Entry of Chapter 13 Discharge;

   IT IS FURTHER ORDERED that if the Debtor's Certification and Motion for Entry of Chapter 13 Discharge is
not timely filed as provided above, the Court Clerk shall reclose this case without the entry of an Order of Discharge;

   IT IS FURTHER ORDERED that if the Debtor's Certification and Motion for Entry of Chapter 13 Discharge is
timely filed as provided above, the Court Clerk shall enter it on the docket and shall thereafter issue an Order of
Discharge.

                                               # # # End of Order # # #
           Case 16-32135-hdh13 Doc 52 Filed 06/25/21                                    Entered 06/25/21 23:17:45                        Page 2 of 4
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
In re:                                                                                                                 Case No. 16-32135-hdh
Randale N. Crain                                                                                                       Chapter 13
Lashondra C. Crain
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: tbradden                                                              Page 1 of 3
Date Rcvd: Jun 23, 2021                                               Form ID: pdf013                                                           Total Noticed: 29
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 25, 2021:
Recip ID                   Recipient Name and Address
db/jdb                 +   Randale N. Crain, Lashondra C. Crain, 8767 Cedar Thicket Dr., Dallas, TX 75249-4031
17104613              #+   American Med, 1519 Boettler Road, Uniontown, OH 44685-8391
17104614               +   Attorney General, Collection Division- BK Section, PO Box 12548, Austin, TX 78711-2548
17104615               +   Check N Title Loan, RWI Captial, PO Box 5188, Texarkana, TX 75505-5188
17104619               +   Datasearch Inc, Attention: Bankruptcy, 85 NE Loop 410 Suite 575, San Antonio, TX 78216-5892

TOTAL: 5

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                      Date/Time                                Recipient Name and Address
cr                     + Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                         Jun 23 2021 20:56:21                     PRA Receivables Management LLC, PO Box
                                                                                                                  41067, Norfolk, VA 23541-1067
17121153               + Email/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM
                                                                     Jun 23 2021 20:46:00                         AmeriCredit Financial Services, Inc. dba GM
                                                                                                                  Financ, P O Box 183853, Arlington, TX
                                                                                                                  76096-3853
17312486                   Email/PDF: EBN_AIS@AMERICANINFOSOURCE.COM
                                                                                        Jun 23 2021 20:56:14      American InfoSource LP as agent for, Methodist
                                                                                                                  Health System, as assignee of Methodist Dallas
                                                                                                                  Medical, PO Box 248838, Oklahoma City, OK
                                                                                                                  73124-8838
17104617               + Email/Text: CSIBKR@CREDITSYSTEMSINTL.COM
                                                                                        Jun 23 2021 20:47:00      Credit Systems Intl In, 1277 Country Club Ln,
                                                                                                                  Fort Worth, TX 76112-2304
17104618               + Email/Text: bankruptcy@cutx.org
                                                                                        Jun 23 2021 20:47:00      Credit Union of Tex, Attn Bankruptcy, PO Box
                                                                                                                  517028, Dallas, TX 75251-7028
17104622               + Email/Text: research@1stnb.com
                                                                                        Jun 23 2021 20:47:00      First National Bank, P O Box 937, Killeen, TX
                                                                                                                  76540-0937
17104623               + Email/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM
                                                                     Jun 23 2021 20:46:00                         Gm Financial, Po Box 181145, Arlington, TX
                                                                                                                  76096-1145
17104625                   Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                           Jun 23 2021 20:46:00                   IRS, PO Box 7346, Philadelphia, PA 19101-7346
17985254                   Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                           Jun 23 2021 21:22:16                   Portfolio Recovery Associates, LLC, PO Box
                                                                                                                  41067, Norfolk, VA 23541
17104626               + Email/Text: bkrgeneric@penfed.org
                                                                                        Jun 23 2021 20:46:00      Pentagon Federal Cr Un, Attention: Bankruptcy,
                                                                                                                  2930 Eisenhower Ave, Alexandra, VA
                                                                                                                  22314-4557
17104627               + Email/Text: payments@powerfinancetexas.com
                                                                                        Jun 23 2021 20:46:00      Power Finance, PO Box 41439, Houston, TX
                                                                                                                  77241-1439
         Case 16-32135-hdh13 Doc 52 Filed 06/25/21                                 Entered 06/25/21 23:17:45                     Page 3 of 4
District/off: 0539-3                                               User: tbradden                                                         Page 2 of 3
Date Rcvd: Jun 23, 2021                                            Form ID: pdf013                                                      Total Noticed: 29
17104628              + Email/Text: bknotify@acsi.net
                                                                                   Jun 23 2021 20:46:00     Rentdebt Automated Col, 2285 Murfreesboro Rd
                                                                                                            Ste, Nashville, TN 37217-3348
17104629              + Email/Text: bankruptcy@speedyinc.com
                                                                                   Jun 23 2021 20:46:00     Speedy Cash, 3527 North Ridge Rd, Wichita, KS
                                                                                                            67205-1212
17324184              + Email/Text: bankruptcy@speedyinc.com
                                                                                   Jun 23 2021 20:46:00     SpeedyRapid Cash, P O Box 780408, Wichita, KS
                                                                                                            67278-0408
17104616                 Email/Text: pacer@cpa.state.tx.us
                                                                                   Jun 23 2021 20:47:00     Comptroller of Public Accounts, Revenue
                                                                                                            Accounting Division, PO Box 13528, Austin, TX
                                                                                                            78711
17104630                 Email/Text: bankruptcyclerk@tabc.texas.gov
                                                                                   Jun 23 2021 20:47:00     Texas Alcoholic Beverage Commission, Licenses
                                                                                                            and Permits Division, PO Box 13127, Austin, TX
                                                                                                            78711-3127
17109133              + Email/Text: bkyelectnotices@tgslc.org
                                                                                   Jun 23 2021 20:47:00     Texas Guaranteed Student Loan Corp, Attn:
                                                                                                            Bankruptcy, PO BOX 83100, Round Rock TX
                                                                                                            78683-3100
17104631              + Email/Text: txtcoll@texastrustcu.org
                                                                                   Jun 23 2021 20:47:00     Texas Trust Credit Uni, 1900 Country Club Lane,
                                                                                                            Mansfield, TX 76063-3490
17246971              + Email/Text: txtcoll@texastrustcu.org
                                                                                   Jun 23 2021 20:47:00     Texas Trust Credit Union, PO Box 2260,
                                                                                                            Mansfield, Texas 76063-0047
17104632              + Email/Text: ridpacer@twc.state.tx.us
                                                                                   Jun 23 2021 20:47:00     Texas Workforce Commission, TEC Building -
                                                                                                            Bankruptcy, 101 East 15th Street, Austin, TX
                                                                                                            78778-0001
17104633              + Email/Text: bkyelectnotices@tgslc.org
                                                                                   Jun 23 2021 20:47:00     Tx Guar Std, TG-Attn. Bankruptcy Department,
                                                                                                            PO Box 659602, San Antonio, TX 78265-9602
17104634                 Email/Text: brooke.lewis@usdoj.gov
                                                                                   Jun 23 2021 20:47:00     United States Attorney, 3rd Floor, 1100
                                                                                                            Commerce St, Dallas, TX 75242-1699
17104635              + Email/Text: ustpregion06.da.ecf@usdoj.gov
                                                                                   Jun 23 2021 20:46:00     United States Trustee, 1100 Commerce St, Rm
                                                                                                            976, Dallas, TX 75242-0996
17104636              + Email/Text: bankruptcynotice@westlakefinancial.com
                                                                                   Jun 23 2021 20:46:00     Westlake Financial Services, 4751 Wilshire Blvd
                                                                                                            Suite 100, Los Angeles, CA 90010-3847

TOTAL: 24


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
17104620                      Edris Staples
cr              *+            AmeriCredit Financial Services, Inc. dba GM Financ, PO Box 183853, Arlington, TX 76096-3853
17104624        *             Internal Revenue Service, PO Box 7346, Philadelphia, PA 19101-7346
17104621        ##+           Fears & Nachawati Law Firm, 4925 Greenville Ave., Suite 715, Dallas, Texas 75206-4015

TOTAL: 1 Undeliverable, 2 Duplicate, 1 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.
         Case 16-32135-hdh13 Doc 52 Filed 06/25/21                                 Entered 06/25/21 23:17:45                    Page 4 of 4
District/off: 0539-3                                              User: tbradden                                                         Page 3 of 3
Date Rcvd: Jun 23, 2021                                           Form ID: pdf013                                                      Total Noticed: 29

Date: Jun 25, 2021                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 23, 2021 at the address(es) listed below:
Name                             Email Address
Julianne Mary Parker
                                 on behalf of Debtor Randale N. Crain jparker@fnlawfirm.com lruiz@fnlawfirm.com;txbkcourts2@gmail.com

Julianne Mary Parker
                                 on behalf of Joint Debtor Lashondra C. Crain jparker@fnlawfirm.com lruiz@fnlawfirm.com;txbkcourts2@gmail.com

Thomas Powers
                                 cmecf@dallasch13.com

United States Trustee
                                 ustpregion06.da.ecf@usdoj.gov


TOTAL: 4
